Oali-ioon, J.,
delivered the opinion of the court.
We adhere to the decision in Martin v. Martin, 84 Miss., 533 (36 South. Rep., 523), and it carries this case. The chancellor was right in overruling the motion of appellant to dissolve the injunction granted on the cross-bill of appellee on the pleadings and agreed evidence. So much we say on the point of the right of the widow to the undisturbed possession of the homestead.
On the other point made, we say that in towns and villages the homestead is measured by its value, not exceeding, as in this case, $2,000, and is unaffected by territorial extent.

Affirmed and remanded.